Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/6/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has provided no evidence or examples to support that the Groups are patentably distinct.    This is not found persuasive because the Examiner has provided evidence and examples to support that the Groups are patentably distinct.   Group I, drawn to a composition comprising a platform of nanoporous silica and at least one curcuminoid, and Group II, drawn to a method for treating a cancer, neoplasm, or tumor, are related as product and process of use.  The inventions can be shown to be distinct when the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using the product.  Specifically, the composition of Group I can be used as an antioxidant.  The artisan would readily understand that curcuminoid is a well-known antioxidant (see Jayaprakasha, Antioxidant activities of curcumin, demethoxycurcumin and bisdemethoxycurcumin, Food Chemistry, 2006, 98(4), 720-724; Abstract; Conclusions) for support. Group I, drawn to a composition comprising a platform of nanoporous silica and at least one curcuminoid; and Group III drawn to a method for making a composition comprising a platform of nanoporous silica and at least one curcuminoid, are related as process of making and product made.  The inventions are distinct if the product as claimed can be made by another and materially different process. See MPEP § 806.05(f).  In the instant case, the product can be made by another and materially different process.  Specifically, the composition of Group I can be prepared by admixing nanoporous silica and at least one curcuminoid.  The composition of Group I comprises two components, a platform .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.   Claim 1 recites “a platform of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (J. Mater. Chem. B., 2017) in view of US 20180280303 to Jermy in further view of Wahajuddin (International Journal of Nanomedicine, 2012, IDS filed 8/6/2018)
Regarding claim interpretation of claim 1, “nanoporous silica” encompasses “mesoporous silica” within the meaning of the present invention (see paragraph 63).  The way claim 1 is written, SPIONS are an embodiment of structured nanoporous silica.  Understanding that it was applicant’s intent that SPIONS be a separate component of the platform, the examiner will consider, for the sake of comparing the claims to the prior art, that SPIONS are a separate component of the platform.   
 Haung teaches a composition comprising a nanostar (a platform) of mesoporous (nanoporous) structured silica comprising a mesoporous silica, a magnetic particle, and curcuminin  through equilibrium or enforced adsorption technique (Abstract and discussion).   Mesoporous silica, with tunable structure and surface rich silanol groups, can connect drug molecules and inorganic nanoparticles, acting as a bridge. Hence, a novel structure of mesoporous silica, inside which the magnetic nanoparticles can be encapsulated (page 47, left column, first full paragraph).  The in vitro release profile revealed that loading curcumin on this mesoporous silica can increase the amount of curcumin in suspension as described by the Higuchi models, and that the increase in the number of functionalized sites can also improve the suspension properties of curcumin molecules.  Meanwhile, the pH responsive release showed that the release rate significantly increases at lower pH values. In addition, the cellular uptake experiments revealed that the intercellular release and uptake of curcumin 
Huang fails to teach a nanoporous structured silica  of claim 1.  Huang further fails to teach that its magnetic particles may be superparamagnetic iron oxides nanoparticles (SPIONS). 
Jermy is directed to mesocilicalite nanocarriers for targeted drug delivery (abstract) and is therefore in the same field of invention as Huang.  Jermy teaches that SiSBA-16 (a nanoporous structured silica) and ZSM-5 (a high silica zeolite based on ZSM-5) may be used in  mesocilicalite nanocarriers for targeted drug delivery (paragraphs 5 and 46).
Wahajuddin teaches that guided magnetic iron oxide nanoparticles with the help of an external magnetic field to its target is the principle behind the development of superparamagnetic iron oxide nanoparticles (SPIONS) as novel drug delivery vehicles (abstract).  SPIONS are smallγ-Fe2O3 (maghemite) particles with a core ranging between 10 nm and 100 nm (abstract).  These magnetic particles are coated with biocompatible polymers, such as dextran or polyethylene glycol, which provides chemical handles for the conjugation of therapeutic agents and also improve their blood distribution profile (abstract).  SPIONS have wide use for drug delivery vehicles, including for anticancer drugs (abstract).  Wahajuddin teaches the use of SPIONS in mesoporous silica nanoparticles, such as those taught by Huang (page 3447, left column, first paragraph). SPIONS have a particle size of less than 100 nm (Introduction).
It would have been obvious to one of ordinary skill at the time the invention was made to incorporate SiSBA-16 and/or ZSM-5 as the nanoporous structured silica of Huang.  The motivation for this is that SiSBA-16 and ZSM-5 make effective nanocarriers for targeted drug delivery.  It would have been further obvious to use SPIONS as the magnetic particle of Huang.  The motivation for this would .


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (J. Mater. Chem. B., 4, 46-56) in view of Ravinaygam (J. Nanopart. Res, 2017) in further view of Wahajuddin (International Journal of Nanomedicine, 2012, IDS filed 8/6/2018).   Haung teaches a composition comprising a nanostar (a platform) of mesoporous (nanoporous) structured silica comprising a mesoporous silica, a magnetic particle, and curcuminin  through equilibrium or enforced adsorption technique (Abstract and discussion).   Mesoporous silica, with tunable structure and surface rich silanol groups, can connect drug molecules and inorganic nanoparticles, acting as a bridge. Hence, a novel structure of mesoporous silica, inside which the magnetic nanoparticles can be encapsulated (page 47, left column, first full paragraph).  The in vitro release profile revealed that loading curcumin on this mesoporous silica can increase the amount of curcumin in suspension as described by the Higuchi models, and that the increase in the number of functionalized sites can also improve the suspension properties of curcumin molecules.  Meanwhile, the pH responsive release showed that the release rate significantly increases at lower pH values. In addition, the cellular uptake experiments revealed that the intercellular release and uptake of curcumin in SK-HEP1 cells were increased due to the novel delivery properties of the nano-formulations. The bifunctionalization process combined with the nanostar structure and magnetic cores has immense application in the drug delivery field (page 47, right column, first paragraph).
Huang fails to teach a nanoporous structured silica  of claim 1.  Huang further fails to teach that its magnetic particles may be superparamagnetic iron oxides nanoparticles (SPIONS). 
Ravinaygam teaches that nanosilica carriers are appropriate to transport cargo molecules for targeted drug delivery (abstract).   The silica which may be used include Q10 silica, MCM-41 silica, and Si-SBA-16 silica, and MSU-foam (nanoporous structured silicas) (abstract; Results and discussion). 
Wahajuddin teaches that guided magnetic iron oxide nanoparticles with the help of an external magnetic field to its target is the principle behind the development of superparamagnetic iron oxide 
It would have been obvious to one of ordinary skill at the time the invention was made to use Q10 silica, MCM-41 silica, and Si-SBA-16 silica as the mesoporous silica of Huang as Ravinaygam teaches these carriers are appropriate to transport cargo molecules for targeted drug delivery.   It would have been further obvious to use SPIONS as the magnetic particle of Huang.  The motivation for this would have been that SPIONS can be guided to a target by an external magnetic field for use as novel drug delivery vehicles, including in mesoporous silica drug delivery vehicles such as those taught by Huang.   To this end, SPIONS may be coated with biocompatible polymers, such as dextran or polyethylene glycol, which provides chemical handles for the conjugation of therapeutic agents and also improve their blood distribution profile (abstract).  It would have been obvious to optimize the ability of the SPIONS to be carried to the target site, and in this way, the artisan would have found an amount ranging from about 5 wt% to about 30 wt% based on the total weight of the composition.  It would further have been obvious to optimize the amount of curcuminoid in the formulation to improve the efficacy of the formulation.  In this way, one would find an amount ranging from 50 to 70 wt%.  Huang provides sufficient guidance to this end, as Huang desires high loading of curcumin (page 47, left column, first paragraph).    Given Huang’s preference for high loading of curcumin, the artisan would seek high values over 50%, and find 50 to 70 wt% through routine experimentation.  It would have been further obvious to optimize the particle size of the SPIONS, and in this way, one would find the values disclosed in claim 7.  The prior art 
The examiner acknowledges that Ravinaygam shares identical authorship with the present inventors.  However, Ravinaygam was published on May 27, 2017, which was one year before the benefit date of the present application, Aug 6, 2018.  Ravinaygam is therefore proper prior art against the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 5, 2021